Citation Nr: 0618619	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia and 
pathological plica (medial shelf syndrome), left knee, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for retropatellar pain 
syndrome, right knee, currently rated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

The veteran, without good cause, failed to report for 
examination at the VA Medical Center in Jackson, Mississippi, 
which was scheduled in connection with the veteran's claims 
for increased ratings for his right and left knees.   


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating for his left 
knee is denied for failure to report for a VA examination 
without good cause.  38 C.F.R. § 3.655.  

2.  The veteran's claim for an increased rating for his right 
knee is denied for failure to report for a VA examination 
without good cause.  38 C.F.R. § 3.655.  
  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

				     I.  Increased Ratings 

In a January 2004 remand, the Board stated that a VA 
examination was needed in order to determine the current 
severity of the veteran's knee disabilities, and such was 
directed to be scheduled.  

When a claim for increase cannot be determined without a 
current VA examination, and the claimant, without good cause, 
fails to report for such examination, the claim shall be 
denied.  See 38 C.F.R. § 3.655.  Such is the case here.    

First, as is illustrated by the January 2004 Board remand, a 
VA examination was determined to be necessary.  Second, the 
veteran was informed by a VCAA notice letter dated February 
12, 2004 of the consequences of failing to report for a VA 
examination in conjunction with a claim for increase.  Third, 
the claims folder contains a July 2005 letter to the veteran 
reminding him that he was scheduled for a VA examination at 
the VA Medical Center in Jackson, Mississippi on July 29, 
2005.  It is noted that the veteran failed to report for this 
examination.  

A review of the claims folder indicates that the veteran has 
had multiple addresses during the course of the current 
appeal.  However, none of the aforementioned correspondence 
sent to the veteran was returned as undeliverable.  Nor is 
there any other indication that the veteran did not receive 
any of the above-mentioned correspondence.  Finally, the 
veteran has not argued that he either did not receive notice 
of the consequences of failing to report for VA examination 
in conjunction with his claims or notice of the scheduled VA 
examination itself.  There is a presumption of administrative 
regularity, that a government administrative agency has done 
what it regularly does in the administration of its programs, 
and that presumption must be rebutted by evidence, not by 
mere allegation.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Thus, in the absence of evidence to the contrary, 
the Board has determined that the veteran was, indeed, 
informed of both the  consequences of failing to report for 
VA examination and of the July 2005 VA examination.  It is, 
thus, determined that the veteran did not have good cause for 
failing to report for VA examination.  Accordingly, the 
veteran's claim is denied.   

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A discussion of the VCAA is unnecessary in the instant 
matter, as the issues on appeal have been denied as a matter 
of law pursuant to 38 C.F.R. § 3.655.    


ORDER

An increased rating for chondromalacia and pathological plica 
(medial shelf syndrome), left knee, is denied.  

An increased rating for retropatellar pain syndrome, right 
knee, is denied. 



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


